DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.
Much of the language is considered to be related to rules of playing the game.  Rules do not serve to distinguish the recited apparatus from that disclose by the reference and have no limiting effect in apparatus claims.  Applicant is reminded that functional statements do not define any structure and accordingly cannot serve to distinguish the claims, which are not process or method claims, from the prior art.  Rules for playing the game are considered to be functional statements.
Claim Rejections - 35 USC § 102 and 103
Claim 9 is rejected under 35 U.S.C. 103 as being anticipated by Wolters (USPAPN 2017/0173428) in view of U.S. Patent Application Publication Number 2018/0043227 (Segerstrom).
Insofar as the scope of the claims can be ascertained, Figure 1 of Wolters discloses a bean bag tossing game simulating the game of baseball.  It is noted that the Wolters game boards has both In re Miller, 164 USPQ 46 and In re Gulack 217 USPQ 401.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2012/0193873 (Sindaco).
Insofar as the scope of the claims can be ascertained, Figure 1 of Sindaco shows a tossing game with an interior wall 34 that corresponds to the recited home run wall; Targets 36 correspond to the recited target holes that are located behind the wall.  As similarly set forth above, language relating to the rules of playing the game (e.g., how to hit a home run) do not define any structure and accordingly cannot serve to distinguish the claim, which is not a method claim, from Sindaco.  Rules for playing the game do not serve to distinguish the recited apparatus from that disclosed by Sindaco and have no limiting effect in an apparatus claim.
Response to Arguments
Applicant's arguments filed 09 July 2021 have been fully considered but they are not persuasive for the reasons set forth above.
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAPN 2008/0116644 shows a game with offensive and defensive components.  USPAPN 2018/0318684 shows a game with separate offensive and defensive target boards.  USPAPN 2019/0030419 shows a game with a target hole behind a barrier wall.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
210.00.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and 






the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711